Citation Nr: 0217037	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $11,449.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1951 
until October 1954; he died on November [redacted], 1986.  The 
appellant is his surviving spouse.  

This matter arises from a decision rendered in August 2001 
by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the San Juan, Puerto Rico, 
Regional Office (RO).  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration. 


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

Following her substantive appeal in February 2002, the RO 
certified the case to the Board for appellate consideration 
without first referring the case to the appellant's 
representative of record for completion of a VA Form 646, 
Statement of Accredited Representative in Appealed Case, or 
its equivalent.  The claimant's representative has no office 
at the Board, and thus the failure to permit the local 
representative to submit a VA Form 646 was a fundamental due 
process defect.  By doing so, the RO effectively denied the 
appellant full representation by her authorized 
representative at all stages of the appeal.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.600 (2002).  It would be premature 
of the Board to undertake appellate consideration without 
first giving the appellant's representative an opportunity 
to submit further arguments and contentions in this regard.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), that eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced VA's 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  

First, VA has a duty to notify the appellant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
VCAA, Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 
5103).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  See 
VCAA, Section 3(a) (codified at 38 U.S.C.A. § 5103A). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions 
of the Board entered before the effective date of the VCAA 
(Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  In reaching this determination, the Federal 
Circuit appears to reason that the VCAA may not apply to 
claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

Because of the change in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  
  

In view of the foregoing, this case is REMANDED to the RO 
for action as follows:  

1.  The appellant may submit additional 
evidence and arguments in support of her 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

3.  Once the foregoing has been 
accomplished, both the appellant and her 
representative should be furnished a 
supplemental statement of the case.  
They should also be given the 
appropriate time period in which to 
respond.  Whether or not a response in 
received, the appellant's representative 
should be given an opportunity to submit 
VA Form 646, Statement of Accredited 
Representative in Appealed Case.  

Thereafter, subject to appellate procedures, the case should 
be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to ensure that 
the appellant has been accorded due process of law.  By this 
REMAND, no inference should be drawn regarding the final 
disposition of the claim.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



